DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 08/22/2022. Claims 1-6, 12-14, 16 and 20-26 are pending in the application. Claims 1, 13, 13, and 24-25 have been amended. Claim 26 is recently added. Claims 15 and 19 have been recently cancelled.
Rejections Withdrawn
 	The rejection of claims 24-25 are rejected under 35 U.S.C. 112, second paragraph has been withdrawn in view of the amended claims as indicated by the applicant in the reply filed on 08/22/2022.
Response to Arguments
Applicant’s arguments, see pages 6-12, filed on 08/22/2022, with respect to the rejection of the amended claims 1 and 13 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Giudici and Schmidt as indicated in the below rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIUDICI (WO 2018/020381 A1) and in view of Schmidt (US 1,497,946).
With regards to claim 1:
GIUDICI discloses (refer to Fig. 1 below) a valve assembly for detecting and mitigating a liquid leak comprising:
a valve (6, 71) having an open position (FIG.10) and a closed (FIG.11) position, the valve being configured to permit unobstructed passage of liquid through a plumbing assembly when the valve is in the open position and restrict passage of the liquid through the plumbing assembly when the valve is in the closed position;
a seat configured to receive the valve in the closed position;
a valve stem (6) extending linearly from the valve (6, 71);
a trigger (8) configured to transition from a dry state to a hydrated state in response to interacting with a leak liquid (in chamber (5)), wherein the trigger includes an opening that receives a portion of the valve stem (6) and blocks movement of the valve such that the valve is maintained in the open position in the dry state, and a component of the trigger at least partially dissolves in response to interacting with the leak liquid; and
an actuating system (9) including a spring (9) substantially coiled around the valve stem (9), the actuating system being in mechanical communication with the valve and the trigger, wherein (i) in response to the component (8) of the trigger at least partially dissolving and the trigger transitioning to the hydrated state, the trigger structurally fails causing the trigger to unblock movement of the valve, and (ii) in response to the trigger unblocking movement of the valve, the spring (9) transitions from a compressed state to an elongated state, thereby causing the valve to move a linear distance to transition from the open position to the closed position;
wherein the valve assembly is configured so that the trigger (8) is positionable such that the trigger can interact with the leaked liquid (in the chamber (5)). 
[AltContent: arrow][AltContent: textbox (S)]
    PNG
    media_image1.png
    1145
    869
    media_image1.png
    Greyscale

Fig. 1
GIUDICI  does not disclose the seat has a shape corresponding to a shape of the valve such that the valve can fit into the seat and the passage of the liquid can be restricted; and the valve assembly intersects the straight plumbing assembly at a right angle.
Schmidt discloses (refer to Fig. 2 below) a valve assembly (4, 5, 9) which is automatically disrupt the passage of the fluid in the event of fuse link (9) fails, the valve assembly having the seat (3) which has a shape corresponding to a shape of the valve (4) such that the valve can fit into the seat and the passage of the liquid can be restricted; and the valve assembly (4, 5, 9) intersects the straight plumbing assembly (1) at a right angle.

    PNG
    media_image2.png
    1068
    840
    media_image2.png
    Greyscale

Fig. 2
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly of GIUDICI to have the design as disclosed by Schmidt wherein the plumbing assembly is straight and the valve and valve seat design having the mating shape as an alternative design to provide the valve assembly which simple design and still perform the same function of restricting the fluid flow through the assembly when the valve is in the closed position.
GIUDICI, as modified, discloses the valve assembly of claim 1.
With regards to claim 2:
GIUDICI, as modified, discloses the valve assembly of Claim 1, wherein the valve (6, 71) comprises a gate valve.
With regards to claim 3:
GIUDICI, as modified, discloses the valve assembly of Claim 1, wherein the valve (6, 71) comprises a needle valve (see FIG. 16).
With regards to claim 5:
 	GIUDICI, as modified, discloses the valve assembly of Claim 1, wherein the spring (9) stores potential energy to transition the valve from the open position to the closed position.
With regards to claim 6:
GIUDICI, as modified, discloses the valve assembly of Claim 1, wherein:
in the dry state the trigger (8) is configured to retain the spring (9) in the compressed state, and
in the hydrated state, the trigger (8) is configured to release the spring (9) such that the actuating system transitions the valve from the open position to the closed position.

With regards to claim 12:
GIUDICI, as modified, discloses (refer to Fig. 1 above) the valve assembly of Claim 1, wherein the trigger (8) is a first trigger, the valve assembly being configured to at least partially receive the first trigger (8) and at least partially receive a second trigger (S) subsequent to the first trigger transitioning to the hydrated state.
With regards to claim 26:
GIUDICI, as modified, discloses the valve assembly of claim 1, wherein restricting passage of the liquid is achieved by a blockage consisting of the valve (4) and the seat (3).
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIUDICI and Schmidt, as applied to claim 1 above, and further in view of Monk (US 2017/0121950).
With regards to claim 21:
GIUDICI, as modified, discloses the valve assembly of Claim 1, wherein the component of the trigger (8) comprises a water soluble material.
GIUDICI does not disclose the component of the trigger comprises polyvinyl alcohol.
Monk discloses (see claim 2 of Monk) a water-soluble retention component is constructed of webs of water soluble polyvinyl alcohol and a water-soluble resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly of GIUDICI to have the trigger component (8) constructed of webs of water soluble polyvinyl alcohol and a water soluble resin as taught by Monk to provide the same functional purpose of a water soluble retention component.
GIUDICI, as further modified, discloses the valve assembly of claim 21.
With regards to claim 23:
GIUDICI, as further modified, discloses the valve assembly of claim 1, wherein the component of the trigger (8) comprises a liquid soluble material selected from a group consisting of polyvinyl alcohol, calcium, salt, sugar, paper, and combinations thereof.
 	Claims 13-14, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almberg et al. (US 6,024,116) and in view of GIUDICI and Schmidt.
With regards to claim 13:
	Almberg et al. discloses (refer to Fig. 3 and 4 below) a water heater comprising:
 	an inlet pipe (12) for receiving a flow of water;
 	a valve assembly (10) in fluid communication with the inlet pipe, the valve assembly including:
 	a valve (36) having an open position and a closed position, the valve being configured to permit passage of water through the water heater when the valve is in the open position and restrict the passage of water through the water heater when the valve is in the closed position;
	a valve stem (56) extending linearly from the valve;
	a trigger (112) configured to block movement of the valve such that the valve is maintained in the open position in the dry state, 
 	an actuating system including a spring (102) substantially coiled around the valve stem, the actuating system being in mechanical communication with the valve and the trigger, and to unblock the movement of the valve and causing the valve to move from the open position to the closed position in the hydrate state.

    PNG
    media_image3.png
    1017
    908
    media_image3.png
    Greyscale

Fig. 3

    PNG
    media_image4.png
    1124
    794
    media_image4.png
    Greyscale

Fig. 4
 	Almberg et al. does not disclose a trigger configured to transition from a dry state to a hydrated state in response to interacting with leaked water, wherein the trigger includes an opening that receives a portion of the valve stem and blocks movement of the valve such that the valve is maintained in the open position in the dry state, and a component of the trigger at least partially dissolves in response to interacting with the leaked water; and
 	an actuating system including a spring substantially coiled around the valve stem, the actuating system being in mechanical communication with the valve and the trigger, wherein (i) in response to the component of the trigger at least partially dissolving and the trigger transitioning to the hydrated state, the trigger structurally fails causing the trigger to unblock movement of the valve, and (ii) in response to the trigger unblocking movement of the valve, the spring transitions from a compressed state to an elongated state, thereby causing the valve to move a linear distance to transition from the open position to the closed position;
 	a seat configured to receive the valve in the closed position, wherein the seat has a shape corresponding to a shape of the valve such that the valve can fit into the seat and the passage of the water can be restricted; 
wherein the valve assembly is configured so that the trigger is positionable such that the trigger can interact with the leaked water, and
wherein the valve assembly intersects the straight inlet pipe at a right angle.
GUIDICI, as modified in view of Schmilt, discloses (refer to rejection of claim 1 above) a valve assembly (1) for detecting and mitigating a liquid leak comprising:
a valve (6, 71) having an open position (FIG.10) and a closed (FIG.11) position, the valve being configured to permit unobstructed passage of liquid through a straight plumbing assembly when the valve is in the open position and restrict passage of the liquid through the plumbing assembly when the valve is in the closed position;
a seat (3) configured to receive the valve in the closed position, wherein the seat (3) has a shape corresponding to a shape of the valve (4) such that the valve can fit into the seat and the passage of the liquid can be restricted;
a valve stem (6) extending linearly from the valve (6, 71);
a trigger (8) configured to transition from a dry state to a hydrated state in response to interacting with the leaked liquid (in chamber (5)), wherein the trigger includes an opening that receives a portion of the valve stem (6) and blocks movement of the valve such that the valve is maintained in the open position in the dry state, and a component of the trigger at least partially dissolves in response to interacting with the leaked liquid; and
an actuating system (9) including a spring (9) substantially coiled around the valve stem (9), the actuating system being in mechanical communication with the valve and the trigger, wherein (i) in response to the component (8) of the trigger at least partially dissolving and the trigger transitioning to the hydrated state, the trigger structurally fails causing the trigger to unblock movement of the valve, and (ii) in response to the trigger unblocking movement of the valve, the spring (9) transitions from a compressed state to an elongated state, thereby causing the valve to move a linear distance to transition from the open position to the closed position,
wherein the valve assembly is configured so that the trigger is positionable such that the trigger can interact with the leaked liquid, and
wherein the valve assembly intersects the straight inlet pipe at a right angle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water heater of Almberg et al. to have the valve assembly design as disclosed by the modified valve assembly of GIUDICI as an alternative design for the valve assembly (10) of Almberg et al. to provide the same functional result of closing the valve when the trigger is in contact with leak water without using electrical power such as in Almberg et al. system.
Almberg et al., as modified, discloses the water heater of claim 13.
With regards to claim 14:
Almberg et al., as modified, discloses (refer to Fig. 1 above) the water heater of Claim 13, wherein the valve assembly (1) includes a body (2) having a cavity, the cavity (3) configured to intersect with the inlet pipe (12).


With regards to claim 16:
	Almberg et al., as modified, discloses (refer to Fig.1 above) the water heater of claim 13, wherein the actuating system and the trigger are disposed proximate to the inlet pipe.
With regards to claim 25:
	Almberg et al., as modified, discloses the water heater of Claim 13, wherein in the dry state the component of the trigger is configured to maintain a structural integrity of the trigger.
 	Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almberg et al. (US 6,024,116), GIUDICI and Schmidt, as applied to claim 13, and further in view of Monk (US 2017/0121950).
With regards to claim 22:
Almberg et al., as modified, discloses the water heater of Claim 13, wherein the component of the trigger (8) comprises a water soluble material.
Almberg et al., as modified, does not disclose the component of the trigger comprises polyvinyl alcohol.
Monk discloses (see claim 2 of Monk) a water-soluble retention component is constructed of webs of water soluble polyvinyl alcohol and a water-soluble resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified valve assembly of Almberg et al. to have the trigger component (8) constructed of webs of water soluble polyvinyl alcohol and a water soluble resin as taught by Monk to provide the same functional purpose of a water soluble retention component.
Almberg et al., as further modified, discloses the water heater of claim 22.

With regards to claim 24:
Almberg et al., as further modified, discloses the water heater of claim 13, wherein the component of the trigger comprises a liquid soluble material selected from a group consisting of polyvinyl alcohol, calcium, salt, sugar, paper, and combinations thereof.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almberg et al. (US 6,024,116), GIUDICI and Schmidt, as applied to claim 13, and further in view of  Akkala et al. (US 7,421,784).
With regards to claim 20:
Almberg et al., as modified, discloses the water heater of Claim 13 (see rejected claim 13 above).
Almberg et al., as modified, does not disclose a dry contact switch configured to move from an open state to a closed state, the closed state interrupting a supply of electrical power to the water heater.
Akkala et al. discloses (refer to Fig. 5 below) a water heater comprising a dry contact switch (86) configured to move from an open state to a closed state, the closed state interrupting a supply of electrical power to the water heater when leak water is detected by the trigger (sensor 80).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water heater of Almberg et al. to include a dry contact switch configured to move from an open state to a closed state, the closed state interrupting a supply of electrical power to the water heater as disclosed by Akkala et al. to prevent electrical shock to service personnel when leak occurs. 
Almberg et al., as further modified, discloses the water heater of Claim 20.

    PNG
    media_image5.png
    415
    586
    media_image5.png
    Greyscale

Fig. 5
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIUDICI and Schmidt, as applied to claim 1 above, and further in view of Franklin (US 7,082,959).
With regards to claim 4:
GIUDICI, as modified, discloses the valve assembly of Claim 1 (see rejected claim 1 above).
GIUDICI, as modified, does not disclose the valve includes a diaphragm valve.
Franklin discloses (refer to Fig. 6 below) a valve assembly for detecting and mitigating a liquid leak comprising:
a valve (60, 48) having an open position and a closed position, the valve being configured to permit passage of liquid through a plumbing assembly when the valve is in the open position and restrict passage of the liquid through the plumbing assembly when the valve is in the closed position; wherein the valve includes a diaphragm valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly of GIUDICI to have the valve design as disclosed by Franklin wherein the valve is a diaphragm valve as an alternative design for the valve (6) of GIUDICI to provide better sealing of water from the water conduit to the chamber of the trigger component, thus prevent false activation of the trigger component.
GIUDICI, as further modified, discloses the valve assembly of claim 4.

    PNG
    media_image6.png
    599
    700
    media_image6.png
    Greyscale

Fig. 6
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753